By the Court,

Cole, J.
The objection taken by the compa] ny, and seriously urged here, that two of the commissioners appointed to assess damages for the lands taken were disqualified because they were stockholders in the company, is a little extraordinary. We can very well understand why the apjoel-lants should object to these persons, because for the most obvious reasons, they were interested in reducing the damages as low as possible; but why the company should object we *639cannot imagine; for surely the company ought to be satisfied with an appraisement made by its stockholders. It is said that it is not to be tolerated that a man is to be a judge in his own cause. This is very true, but not because in such a case the judge is likely to be biased in favor of his adversary. He is excluded from being judge in his own case for the reason that self interest in'most men is ordinarily so strong, that it is much more likely to induce a person to stretch the law in his own favor than against himself. So we fully concur with the circuit judge in the opinion that the company’s objection to two' of the commissioners, on the ground of interest was untenable, when it appears that this interest was wholly against the appellants.
Another objection was, that the report of the commissioners did not show with sufficient certainty the boundaries of the land taken by the company for its road bed and track. If this objection had been well taken, it would afford no sufficient ground for dismissing all proceedings. But at all events, under the circumstances of this case, it ought not to prevail. The proceeding was instituted by the appellants to obtain compensation for their lands, which the company had actually taken for the use of its road, and upon which it had located its railway and was running its cars. The commissioners assessed the damage which they thought the appellants had sustained in consequence of the road crossing their land in the manner it did. They inserted a diagram in their report, showing the shape of the lands and the course of the railroad through them. They did not, however, run out the strips taken by the company by courses and distances. Nor do we think it was necessary they should. As the road had been located, there was no difficulty in identifying the property taken by means of the report and diagram. In a case where a company proceeds to condemn land under its charter, there is much reason for saying it should define with precision the location and quantity required, in order to apprise the owner of the extent *640of the claim, and that be may know the situation of the property of which he is to be disseized. The road having been located, the description of the land in the>report and accompariy-ing diagram was sufficiently precise to ascertain the property taken by the company.
The order of the circuit court quashing the report of the commissioners and dismissing the proceedings, is reversed, and the cause remanded for further proceedings.